MEMORANDUM**
Neponuceno Prieto-Torres appeals the sentence imposed following his guilty plea to one count of conspiracy to possess with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). Prieto-Torres, who was sentenced under the mandatory Sentencing Guidelines before the Supreme Court its issued its decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), asserts that the case should be remanded for resentencing under the post-Booker advisory Guidelines.
We dismiss the appeal because PrietoTorres, in his plea agreement, knowingly and voluntarily waived his right to appeal. See United States v. Cortez-Arias, 403 F.3d 1111, as amended, 425 F.3d 547 (9th Cir.2005) (holding that pre-Booker waiver of right to appeal precludes appellate relief under Booker).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts- of this circuit except as provided by 9th Cir. R. 36-3.